Case 3:19-cv-01147-HES-PDB Document1 Filed 10/07/19 Page 1 of 18 PageID 1

ree Oy

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner) _ oo
UNITED STATES DISTRICT COURT

. one
antanrt ~7 eM i 4G
for the pe TE

Middle District of Florida reve nae

CAhnitanvilt pusin =
Case No. Ay (y-\\ <\. PY,
AG ftom he duis Yayvard

(to be filled in by the Clerk's Office)
Plaintiffs)

(Write the full name of each plaintiff who is filing this complaint.
Ifthe names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

-V-

 

 

 

“Ae oMaebut!

Defendant(s)

(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list ofnames. Do not include addresses here.)

Newel Nee Seeme Nee Nene See! Nee See” Nee’ Nee Nea Ne Nt Na

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should not contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number,

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

 

Page lof 11
Case 3:19-cv-01147-HES-PDB Document1 Filed 10/07/19 Page 2 of 18 PageID 2

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

I The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

needed.
Name (MS. oe'uvann WheOui® Vavvaval.
All other names by which
youhave beenknown: 2 ¢ An ql iy ayd,
ID Number 1674
Current Institution AMoKulla Corttabiona) institution * Aone.

 

Hoda, 82327

City State Zip Code

Address _ttip tAlelaleued Dyive.
Croufordvile,

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
listed below are identical to those contained in the above caption. For an individual defendant, include
the person’s job or title (i/kzown) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. I

Name lal, bhibah

 

 

 

 

Job or Title (ifknown) (‘nPh ain

Shield Number

Employer Hoviromeb, Atene’ (fla. Defodanent, Of Contretions)
Address / DQ

City State Zip Code
Of ociviua capacity J Official capacity
Defendant No. 2

Name k le Kni Uhh
Job or Title (ifknown) _bigktonant
Shield Number

Employer Cyavarnmeny, Aun sl (fla Afatement,_if Contthon’)
Address V0. hot &od
flonda

‘ City State Zip Code
recive capacity [| Official capacity

 

 

Page 2 of 1)
Case 3:19-cv-01147-HES-PDB Document1 Filed 10/07/19 Page 3 of 18 PagelD 3

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civit Rights (Prisoner

 

Defendant No. 3

Name 4 Comin

 

 

 

Job or Title (if known) bizutanant,

Shield Number

Employer fooveroment, Adin! (Aa. Difartmnt. OF Corttetions)
Address v 0. bax #dD

 

City State Zip Code
five capacity [| Official capacity

Defendant No. 4

 

 

 

 

Name L, ory

Job or Title (if known) ay 4 Laat

Shield Number

Employer 1
Address PO box 8d

City foida. Zip Code
of eniviua capacity [| Official capacity
IL. Basis for Jurisdiction
Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or

immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain

constitutional rights.
A. Are you bringing suit against (check all that apply): !
[ ] Federal officials (a Bivens claim)
State or local officials (a § 1983 claim)
B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by

the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?
A) Plaintiff constitubionl adhe under BP kmendmeod to the ULS. Constitution was Violated af the was
Phitieall brutalized tad‘ stcalll and malieiouclt bY alate ofaals. .
L.) Phintif taarttutiona cisht unde 148 Kmendt, to thy 13. Constitution unas Vila af the mas denied
[ [ i tials.

 

Cc. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

Page 3 of 11
Case 3:19-cv-01147-HES-PDB Document1 Filed 10/07/19 Page 4 of 18 PagelD 4

| sabinuation of Ty Defrodant is) (.Seebion 2. .)

Detendant Nb. 5

Name Austin Maret

Sob or fide GP Krown) clukyanl
. Mhield Number

— hentloter Aouecmment, Relraet (fia Defudoent De (nvcrebinns)

— Addr !
“a ba 1 Df Caruitf

 

 

 

 

Defendant Alo. ts

lane Brot Millers

Ah by file. Gf Keown) livoteant

— Ahiad Nunbef _——————-__
flor Modeomnt tteot (fa Detachyead DF Counttinas)
Kids £0_do Bo

vide Cameinl Onfviad Caraainl

Dendant, No.‘

Name Uletled finodee

. Sos of fle Gi Lown) dietrany,_
» Ohidld Alumber WT

—— neloter ovecuneny Aeenel (fla didnt Of fevnaiant)
Ades

Lapdog Spb
(an (lvatl Cl Data (' ananill

 

 

 

 

 

 

 

 

 

“AWM. luau OF BD
Case 3:19-cv-01147-HES-PDB Document1 Filed 10/07/19 Page 5 of 18 PageID 5

( nnliaualion of ou dDutondanh 2) (Sustin I. b-)
Detain. No.

Name

Sob of file Gf frown) Lovers¥onal 6 ter

Shicld Number
Enneloter atomend dined Lf. QDetvtoat Of Corctetons)
ftddeas fo fa A)

Raitud ada 5 Li de
Ws Cunt CL Ofte Poa

+ QMO) oueialuiAdoul, of fhe? op LL
Case 3:19-cv-01147-HES-PDB Document1 Filed 10/07/19 Page 6 of 18 PageID 6

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

AL

Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed.

1) Defendant, Mi. bliteh ver cited his f wet Pop eid bY Vichare of State CFlorida law and made Posscble onl’ because

Defendant, wl. bitch i! dathed is heute of florida Avate fa.

1.) Dedet Mi Ath uv wasal his fours fos$.etred bi Vite of Alerida Male lan) and made fossible onl betaust

 

It. Prisoner Status

Indicate whether you are a prisoner or other confined person as follows (check all that apply):

oogooo

Pretrial detainee

Civilly committed detainee

Immigration detainee

Convicted and sentenced state prisoner
Convicted and sentenced federal prisoner

Other (explain)

 

IV. Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A.

B.

If the events giving rise to your claim arose outside an institution, describe where and when they arose.

 

If the events giving rise to your claim arose in an institution, describe where and when they arose.

th. wonts Wivinw vise to the Wink dain arove at. Honida Atite Prison tan Mil on Brae waif,
Sceond Floor, edl $ since on 12° 19- 1d ab arProumat dy 10°45 an 1:30AM.

 

Page 4 of J)
Case 3:19-cv-01147-HES-PDB Document1 Filed 10/07/19 Page 7 of 18 PagelD 7

Continuation OF Sestion 1. D.*

32 Defendant 1 Tomlin exeruited his four fossered ht Virtue of Florida Atate Laud and made
Possible onl¥ because Defendant. 7. {onlin it clothed woth the authart! of Anda State baw.

. 4 )Utendint doer tnisuse of Power, Postessed bf Virtue of Flocida Atate Law and mde tossible
onl! beeante he (the wrenddoce) if clothed with the awehoritl nf Atate Load is avtion taken under
tolor of Plaids State Law.

. 4. )Datindant Rustin iMac’ misuse of fower, Possessed WM Vietue of Aocida Atate Law and
made fossible onlt beeause he. Cthe wrentdoer) is lothed writh the authorit! of State Laud is dedion
Vaken under’ dolor of Floida Atate Laud.

(oNefendant Drtt Gillertie misuse of Powes, Portersed bi Virtue of Flosids Skate bau and
_ Made Possible onl because he Cthe wrrootdae) 11 dothed with the authontt of Abate Law is
adtinn taken under toler of floida Atste Law.

1. \Detendint Klesled Auowers. misuse of Power, fossetted by Virtue of Arid State baw
and made fostible onlY beedure he the wronedocs) if clothed with the authoritd of dlate Lavy is
action takin under tolov of Florida Atake Law.

. RMctendint f Leaner miswte of fruder, fortcesed bY Virtue of Flonda State Laud and

made fotsible anf because he Cthe Wronsdocr) is clothed with the audhorit of State Law is
action baken under color of Florida State Lan.

ARSE MOtinafion, OF PEE op i
Case 3:19-cv-01147-HES-PDB Document1 Filed 10/07/19 Page 8 of 18 PagelID 8

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

C. What date and approximate time did the events giving rise to your claim(s) occur?
| Y | Pye
D. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?

Was anyone else involved? Who else saw what happened?)

On Deeumber 11% 6010 the Maintiff started a hunser atsike . On Dezember 19° 2018 ak aercoximatelt

4:.400m “10:00am the Maiti was Laken out of her cell (12683) to medieal. Dunne thir Hme
Captain Wl. bliteh informed-the flaintiff that he wat Moines tn ute chemieal atents on her, then for ee
the tall exésattion Leam on her bo Peach her a letson abn, duttinet herself and refusind Eo walk on his -
ShifL Lrefurrins Ys ingidenL Oboutined on (2716-18 ab astrorimately 6:30em).

Au aubahed. Contion ation §

Vv. Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

L.) the Plaintit was determined bY Yer Yo have duffeved a fractured lot wird.

2.) the Plainh war determined bv CT dean Yo have suffered fractured bones around her lett ele area.
S) the flint suffered exerusation headaches , back Pant and blurced Visien.
A) the Asntitt gutered antic pderrusion and farano..

 

VI. ‘Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims.

LD) AK declaration that the arts and omissions deseribed berun violated flainriffl robbs under the tonstifotion an bus of
the united stares.

) banPens ber! dasnatie in the amount, of 615 00D adanrk cath defendant fy the Phi iA , ad ; .
‘ 6 t. ] b ul’ I mn ,
Sadistitallf and mahenusl} with the dole intent. b eduse hu hum. ‘ us imfoscd on he Plaiok ft

3) funitive damattes in the amount of SU),DDD assist cach defendant Saint dnd severaltt tor the Phisieal brutaktY imfosed
chu. AK Abed (ontinuazion™.

\ Page 5 of 11
Case 3:19-cv-01147-HES-PDB Document1 Filed 10/07/19 Page 9 of 18 PagelID 9

Continuation OF clustion “WW. 2. :

2.) AG aprroimated (0% an- it DDan on 12-19-18 the Plaintiff wras returned back. to her
tut (512038). Aeprocinately 5 minutes later Carkiin Wl. Bliteh tance to the elainti? twifroot and
-asted her 3" Are You readd 2", then desarted. dr. 4, Cmanoididis CAs¥.d.") alonet with mental health
frotestionl MHP”) A. Dahman dame to the flantit callfront, (612053) where athe told them of
attain UL. bliteh threats and betianed to infliabbarm ufon herself, Dr. (4. Canaooilidis immediabell
Autarted before ordeviad Shab the Hlaintis? revive a Canertened Teakment. Order (° E10") shots and he
Plated oo Aut Harn Cbservation Status {" AHNS), a. (4. E mani dis reburned and told the
Plaintitt hit disPosition and the. Plaintiff ecated inflietines harm wron hecedf ‘The flaintitf advised ‘MHP
tA. Dablman, Cartain. IL. Pliteh, Lieutenants Kile Kniosht and 1 Toonin that dhe wanted Yo dubnit
bo restraints to be creorted te medical to redieve the £10" Shot ard be flaced on “HDS! thet all
‘idnared ha. * MHP" A. Dahlman saod ab the flaintit eultront Yo observe ber 4s the othurs derarted.
3) Me arrentimard 15 amt: 20am ‘MAP? K. Dablman devarted from the ehintiff eallfront.
he eal extraction team CSersieants Por, Kuskin cblerit, ret Milleseiu, Wesker Losers and
Officer “f A taser) came Yo Yhe flaintifts ealfront.. Licutenante Kule Kninht and 4omlin asked the
Plaintiff Uo dubmit to restraints. The Plaintiff advieed of hes desire to Submit. Lieutenant T Tomlin
winked bis cVe ab the Plaintiff before Lieutenant Rule Rnisht brdued that the tell door he ofened for the
al extraction Lcam to enter the Plaintiff tell .

4A) the Aaintitf dun thal the tal traction team was abnuk Vo be forted on hur, to the hid on the floor
chutt ficsts with her hands behind hor back. Tem member | Lcerseant, Port) threw the bodl thiald aide
cand beMinned to twist the flantiff eft wrist. Team membur L LSerseant Rusbin Merrit) dot. o9 the
Plaintiff right aide and bectinned to funeh her an Yhe side oF her head at Team member 3 USerereant. Diet.
(itluseie) Hrabbed the elainkift around the neck and banded her head on the sonerete floor as Team member
AC Sertheant Wnleslet Rotors) and eam menbur § Dfieer T. tesetor) blocked the wre of Fores camera.
and Yaied> "Ato? Rusisting !° Cartan IAL. Dliteh. Lieutenants kell Koittht, and 1. fomtin watehed
Uhis Phitisal brubalith and Yuled #* Stor Resistind !" whin the Plintitf wasnt, resistine

5) flasbraints war Yhon Placed on the Plaintiff and the wes Yakon to the medieal umerMene room to
Ittiove a Post Ute DF Forte Chaminabion whut strits wore tlucd Yo elare the open sashes on her
Lett CVebrow arta, Yhe middle of her forehead and the °E.40)" thot, war then administered. Curtain Ul
Diteh then told Une eaintiff >" 0 told You that C was Monae Get lou!” the Plaintiff war than
Plated on “AHO!

CHEM Conbtiowl Of ALM oe LL:
Case 3:19-cv-01147-HES-PDB Document1 Filed 10/07/19 Page 10 of 18 PagelD 10

(| sntinuation OF ution WZ. 2;

&) On 2 20-19 the tlainitt wes Lransterted ko Cacksonville Wemorial Hoseital for a
blood Uans fusion. the Plaintiff’ comelained abaut her twollan tefl wrist, and her swollen Icfk lebrow
area, AY raf war batten of the flaintiitS left wrist where i war debermined to be tratured and a

flint war placed onit. A CF Seen wat condusted of the Plaintiff head and fuet, Where it was dedernined
thay the Plaintiff suffered fractured boned around her eve.

— Continuation OF Ketist (Sustion Vz);
_on Yhe Plantitf dadistiealll and malidousN to tause her hare.

. ' oo
=?) ID, COD asainst, each dclendant Scintlt and Several far the mental and umotisnal inSuris
Sustained a1 a result of the flainti’s beabind.

A) A Such trial on all ittucs Usiable bY Su.
t.) p lainti ts Costs in this duit.

1) Aad additional rcicf that this tourt deuns ust, Profes, and eQuitsble.

Melo Bontinmdonl of Mele of tle
Case 3:19-cv-01147-HES-PDB Document1 Filed 10/07/19 Page 11 of 18 PagelD 11

Pro Se 14 (Rev, 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

Vil. Exhaustion of Administrative Remedies Administrative Procedures
The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), requires that “[n]o action shall be brought
with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
in any jail, prison, or other correctional facility until such administrative remedies as are available are
exhausted.”

Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
exhausted your administrative remedies.

A. Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?
Yes

[[] No

If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
events giving rise to your claim(s).

flonde. Atal, Prison: baie, Unit,

B. Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
procedure?

[Wes
CJ No

CJ Do not know

C. Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
cover some or all of your claims?

[_] ves

ee

[] Do not know

If yes, which claim(s)?

 

’ Page 6 of 11
Case 3:19-cv-01147-HES-PDB Document1 Filed 10/07/19 Page 12 of 18 PagelD 12

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)
se ee eee ee EE EEE

D. Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
concerning the facts relating to this complaint?

Yes

[] No

If'no, did you file a grievance about the events described in this complaint at any other jail, prison, or
other correctional facility?

CJ Yes
C] No

E, If you did file a grievance:

1. Where did you file the grievance?

‘ovida. Aton Siaonimoin unit) tn Gorda. Due. autard

2. What did you claim in your grievance?

 

3. What was the result, if any?

aLone.

4. What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
not, explain why not. (Describe all efforts to appeal to the highest level of the grievance process.)

 

 

Page 7 of 11
Case 3:19-cv-01147-HES-PDB Document1 Filed 10/07/19 Page 13 of 18 PagelD 13

 

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

F. If you did not file a grievance:

1. Ifthere are any reasons why you did not file a grievance, state them here:

 

2. Ifyou did not file a grievance but you did inform officials of your claim, state who you informed,
when and how, and their response, if any:

 

G. Please set forth any additional information that is relevant to the exhaustion of your administrative
remedies.

 

(Note: You may attach as exhibits to this complaint any documents related to the exhaustion of your
administrative remedies.)

VOI. Previous Lawsuits
The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court without paying
the filing fee if that prisoner has “on three or more prior occasions, while incarcerated or detained in any facility,
brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
danger of serious physical injury.” 28 U.S.C. § 1915(g).

To the best of your knowledge, have you had a case dismissed based on this “three strikes rule”?
Ly
wi

If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.

 

Page 8 of II
Case 3:19-cv-01147-HES-PDB Document1 Filed 10/07/19 Page 14 of 18 PagelD 14

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner

 

A.

Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
action?

[J Yes
rake
If your answer to A is yes, describe each lawsuit by answering questions 1 through 7 below. (If there is

more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1. Parties to the previous lawsuit
Plaintifi(s)
Defendant(s)

 

 

2. Court (iffederal court, name the district; if state court, name the county and State)

 

3. Docket or index number

 

4. Name of Judge assigned to your case

 

5. Approximate date of filing lawsuit

 

6. Is the case still pending?

[J Yes
[| No

If no, give the approximate date of disposition.

 

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

 

Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
imprisonment?

Page 9 of 11
Case 3:19-cv-01147-HES-PDB Document1 Filed 10/07/19 Page 15 of 18 PagelD 15

Pro Se 14 . 12/16) Complainy for Violation of Civil Rights (Prisoner)
Yes

[J No

 

D. If your answer to C is yes, describe each lawsuit by answering questions 1 through 7 below. (if there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1. Parties to the previous lawsuit

Plaintiff(s) A
Defendant(s) (40

 

UAuwAnd Aarhus Harv avd
0 emudyd

2. Court (iffederal court, name the district; if state court, name the county and State)

UJ \D DiAariey bony, ‘Novthin | arin Poy tola HVE! Y))
3, Docket or index number

SLAVIA DE LES

>

 

“

Name of Judge assigned to your case

 

Approximate date of filing lawsuit

Aunt 2012,

6. Is the case still pending?

If no, give the approximate date of disposition i KUL, 9, () {AL

x

What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

 

Page 10 of 11
Case 3:19-cv-01147-HES-PDB Document1 Filed 10/07/19 Page 16 of 18 PagelD 16

Continuation Of Peviout Lasutuitd, (Suptisn VII T.\(D);

a) Parties to the. froious tassuit

flint Quon Claw’ Harvard
Arty Radios dnd (Haves

‘

Defendant ts)

{.) Cour tL federal loure, /ome the dtthatt ; it Stk lourt, M3 he touall end uke)

/

3.) Docket or Cedex Alamber
4.) Alame a ule ustisned to Your baie

5.) Reteorimate date of Flint Lavsuil
Onto £0* 2.01

to) LY his tate alll fendinn ?
Vi Nu
No

 

 

 

 

 

 

 

 

AM Coulfinliuadion! Of AID of JL
Case 3:19-cv-01147-HES-PDB Document1 Filed 10/07/19 Page 17 of 18 PagelD 17

f aakinuation Of feviout Luwwuits Cetin VIEL. d.);

-W fits Yo Yrious lawsuit
Plaintiff cs) Age

LW ‘abint. Kobizan *_ ut Uledilor = ( stinota.- <4 , (hd
Defendants) Lack Coch aod Horie CQetucbmnl Of orrestions

f.) ('s it OF fede Loarl, name Yhe dite vib athe Eourl, tune th taunt and ahh)

 

3.) Hoatet or dnd Number

OY Adame ot Gude attiened to four tase
AN Wlata

8) Reteninate date of line, tunsu
KLALY ng

te) Gb he earcatill fending

Wed.
No

 

 

 

 

 

 

+ APM) Mowtfalu don! OF Mie HC) p11
Case 3:19-cv-01147-HES-PDB Document1 Filed 10/07/19 Page 18 of 18 PagelD 18

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

IX.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: iD [t, WANE

Signature of Plaintiff
Printed Name of Plaintiff
Prison Identification #

 

 

 

Prison Address

 

City State Zip Code

B. For Attorneys

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Address

 

 

 

City State Zip Code
Telephone Number
E-mail Address

 

 

Page 11 of 11
